Exhibit 10.3

 

AKSYS, LTD.

 

NOTE PURCHASE AGREEMENT

 

 

This NOTE PURCHASE AGREEMENT (the “Agreement”) is effective as of February 23,
2004, by and among AKSYS, LTD., a Delaware corporation (the “Company”), DURUS
LIFE SCIENCES MASTER FUND LTD., a Cayman Islands Exempted Company (“Durus”), and
ARTAL LONG BIOTECH PORTFOLIO LLC, a Delaware limited liability company (“Artal”
and, together with Durus, each a “Purchaser” and, collectively, the
“Purchasers”).

 

WHEREAS, the Company and the Purchasers, among others, have entered into that
certain Settlement Agreement and Mutual Release, dated as of the date hereof
(the “Settlement Agreement”); and

 

WHEREAS, as part of the Settlement Agreement, the Company has agreed to issue to
the Purchasers certain unsecured subordinated promissory notes in the Company in
consideration for cash payments to the Company, pursuant to the terms and
conditions hereof.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.                                      The Notes.

 

1.1                               The Notes.  The Purchasers agree to purchase
from the Company at the Closing in the aggregate principal amount of Sixteen
Million One Hundred Thousand Dollars ($16,100,000.00) (the “Principal Amount”)
unsecured subordinated promissory notes, in the form of Exhibit A attached
hereto and made a part hereof (each a “Note” and, collectively, the “Notes”), to
be governed by the terms and conditions of, and repaid in accordance with, this
Agreement and the Notes.  The Notes shall be issued in increments of One
Thousand Dollars ($1,000.00) of Principal Amount.

 

1.2                               Closing.  The purchase and sale of the Notes
(the “Closing”) will take place at the principal offices of Schulte Roth & Zabel
LLP, 919 Third Avenue, New York, New York 10022 concurrently with the date and
time that the Purchasers pay to the Company the aggregate sum of Eighteen
Million Dollars ($18,000,000.00) pursuant to the Settlement Agreement, or at
such date and time as the parties shall otherwise mutually agree.  At the
Closing, the Company shall deliver to each Purchaser one duly executed Note,
representing such Purchaser’s portion of the Principal Amount (each, a “Purchase
Amount”), in the following denominations:

 

 

Name of Purchaser

 

Purchase Amount of Notes

 

 

 

 

 

Durus

 

$

15,778,000.00

 

Artal

 

$

322,000.00

 

 

Each Purchaser may request in advance from the Company that its Purchase Amount
be

 

--------------------------------------------------------------------------------


 

represented by more than one Note, in which case the Company shall issue such
number of Notes as requested by such Purchaser.  At the Closing, each Purchaser
shall deliver its Purchase Amount to the Company by wire transfer.

 

2.                                      Representations and Warranties of the
Company.  The Company hereby makes the following representations and warranties
to the Purchasers as of the date of this Agreement:

 

2.1                               Organization, Good Standing and Power. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has the corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.  The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure to so qualify or be in good
standing would not have a Material Adverse Effect (as defined below).  For
purposes of this Agreement, the term “Material Adverse Effect” shall mean a
material adverse effect upon the business, financial condition, properties or
results of operations of the Company and its subsidiaries, taken as a whole, or
on the ability of the Company to perform its obligations hereunder.

 

2.2                               Capitalization. The authorized capital stock
of the Company consists of a total of fifty million (50,000,000) shares of
common stock, par value $0.01 per share (“Common Stock”), of which 29,806,475
shares of Common Stock were issued and outstanding as of February 10, 2004, and
a total of one million (1,000,000) shares of preferred stock of the Company,
$0.01 par value per share (“Preferred Stock”), none of which Preferred Stock is
issued or outstanding as of the date hereof.  All of the outstanding shares of
Common Stock have been duly and validly authorized and issued, and are fully
paid and non-assessable.  The Company’s filings with the Securities and Exchange
Commission (the “Commission”) include true and correct copies of the Company’s
Restated Certificate of Incorporation, as amended and in effect on the date
hereof, and the Company’s Bylaws, as amended and in effect on the date hereof.

 

2.3                               Commission Documents, Financial Statements.
The Company’s Common Stock is registered pursuant to Section 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act, including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act (all of the foregoing, including
filings incorporated by reference therein, being referred to herein as the
“Commission Documents”).  The Company has maintained all requirements for the
continued listing or quotation of its Common Stock, and such Common Stock is
currently listed or quoted on the Nasdaq National Market.  As of its date, the
Company’s Form 10-K for the year ended December 31, 2002 complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder applicable to such
document, and, as of its date, after giving effect to the information disclosed
and incorporated by reference therein, such Form 10-K did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  As of their
respective dates, the financial statements of the Company included in the
Commission Documents filed with the Commission since December 31, 2002

 

2

--------------------------------------------------------------------------------


 

complied as to form and substance in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto.  Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (i) as may be otherwise indicated in such financial statements or the
notes thereto or (ii) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements).

 

2.4                               Exemption from Registration; Valid Issuances.
The issuance and sale of the Notes, in accordance with the terms and on the
basis of the representations and warranties set forth in this Agreement, may and
shall be properly issued pursuant to an exemption from the registration
requirements under the Securities Act of 1933, as amended (the “Securities
Act”), and applicable state securities laws.  Neither the sale of the Notes
pursuant to, nor the Company’s performance of its obligations under or exercise
of its rights pursuant to, the this Agreement and the Notes (collectively, the
“Purchase Agreements”) shall (i) result in the creation or imposition of any
liens, charges, claims or other encumbrances upon the Notes or any of the assets
of the Company, or (ii) entitle the holders of any outstanding shares of capital
stock of the Company to preemptive or other rights to subscribe to or acquire
the shares of Common Stock or other securities of the Company.

 

3.                                      Representations and Warranties of the
Purchasers.  Each of the Purchasers, severally but not jointly, hereby
represents and warrants to the Company as of the date of this Agreement, except
that, with regard to Section 3.1 below, only Durus represents and warrants to
such information, as follows:

 

3.1                               Ownership.  Durus, with and through its
affiliates and associates, first became an owner of fifteen percent (15%) or
more of the Company’s outstanding voting stock on or prior to August 30, 2002.

 

3.2                               Purchase Entirely for Own Account.  The
Note(s) are being acquired by the Purchaser for investment for its own account,
and not as a nominee or agent, and not with a view to the resale or distribution
of any part thereof, and the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same.  The
Purchaser does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation in the Note(s) to such
person or to any third person.  The Purchaser has not been organized for the
purpose of acquiring the Note(s).

 

3.3                               Investment Risk.  The Purchaser understands
that any loan to the Company or investment in the Note(s) involves substantial
risks.

 

3.4                               Accredited Investor.  The Purchaser is an
“accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act, as presently in effect.

 

3.5                               Restricted Securities.  The Purchaser
understands that the Note(s) issued to the Purchaser have not been registered
under the Securities Act or state securities laws and have been issued by reason
of a specific exemption from the registration provisions of the Securities

 

3

--------------------------------------------------------------------------------


 

Act and applicable state securities laws that depends upon, among other matters,
the bona fide nature of the investment intent and the accuracy of the
Purchaser’s representations as expressed in this Agreement.  The Purchaser
further understands that, except to the extent otherwise agreed in the
Settlement Agreement and other Transaction Agreements (as such term is defined
in the Settlement Agreement), the Company shall have no obligation to register
the Note(s) under the Securities Act or any state securities laws or to take any
action that would make available any exemption from the registration
requirements of such laws.  The Purchaser hereby acknowledges that, because of
the restrictions on transfer or assignment, under securities laws, of the
Note(s), the Purchaser may have to bear the economic risk of the investment
commitment in the Note(s) for an indefinite period of time.

 

3.6                               Legends.  It is understood that the
certificate or certificates evidencing the Note(s) or any substitute therefor or
interest therein may bear the following legend or its substantial equivalent:



“THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITY UNDER
SUCH ACT OR EXEMPTION THEREFROM OR UNLESS SOLD PURSUANT TO RULE 144 PROMULGATED
UNDER SUCH ACT.”

 

4.                                      Miscellaneous.

 

4.1                               Governing Law.  The Purchase Agreements shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to conflict of laws principles.

 

4.2                               Survival.  The representations, warranties,
covenants and agreements made herein shall survive the Closing of the
transactions contemplated hereby.

 

4.3                               Successors and Assigns.  Except as otherwise
expressly provided herein and subject to any restrictions on transfer under
applicable securities laws, the provisions hereof shall inure to the benefit of
and be binding upon each of the parties; the successors and assigns of the
Company; and the heirs, devisees, executors, administrators, representatives,
successors and assigns of the Purchasers.  Subject to applicable law, each of
the Purchasers may assign, transfer, distribute or otherwise dispose of (by
operation of law or otherwise) its Note(s), in whole or in part, or its rights
or obligations under this Agreement or its Note(s), or any interests therein,
including without limitation through subdivision of any then-outstanding
Note(s), without the written consent of the Company.  The Company shall not
assign, transfer, distribute or otherwise dispose of (by operation of law or
otherwise) this Agreement or its rights or obligations under or in this
Agreement without the prior written consent of each of the Purchasers.  The
Company shall not assign, transfer or otherwise dispose of (by operation of law
or otherwise) its rights or obligations under or in any Note without the prior
written consent of the Purchaser of such Note.  Any purported assignment,
transfer or other disposition by the Company, except as permitted herein, shall
be null and void.

 

4

--------------------------------------------------------------------------------


 

4.4                               Entire Agreement.  Together with the
Settlement Agreement and the other Transaction Agreements, the Purchase
Agreements constitute the full and entire understanding and agreement between
the parties with regard to the subject matter hereof and thereof.  Together with
the Settlement Agreement and the other Transaction Agreements, the Purchase
Agreements supersede all prior agreements and understandings between the Company
and the Purchasers with respect to the subject matter hereof and thereof.  This
Agreement may not be modified or amended nor may any of the terms thereof be
waived except by an instrument in writing executed by the Company and a majority
of the principal amount of the Notes then outstanding.  A Note may be modified
or amended and the terms thereof may be waived, in each case, only by an
instrument in writing executed by the Company and the Purchaser of such Note.

 

4.5                               Notices, etc.  All demands, notices,
communications and reports provided for in this Agreement shall be in writing
and shall be either sent by facsimile with confirmation to the number specified
below or personally delivered or sent by reputable overnight courier service
(delivery charges prepaid) to any party at the address specified below.

 

If to the Company, to:

 

Aksys, Ltd.

Two Marriott Drive

Lincolnshire, Illinois  60069

Attn:                    Chief Executive Officer

Chief Financial Officer

Telecopy:  (847) 229-2235

Telephone:  (847) 229-2020

 

With a copy to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, Illinois  60601

Attn:  Keith S. Crow, P.C.

Telecopy:  (312) 861-2200

Telephone:  (312) 861-2000

 

If to Durus, to:

 

Durus Life Sciences Master Fund Ltd.

c/o International Fund Services (Ireland) Limited

3rd Floor, Bishops Square

Redmonds Hill

Dublin 2, Ireland

Attn:  Susan Byrne

Telecopy:  (011) 35-31-707-5113

Telephone:  (011) 35-31-707-5013

 

5

--------------------------------------------------------------------------------


 

With a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn:  Paul N. Roth, Esq.

Telecopy: (212) 593-5955

Telephone: (212) 756-2000

 

And an additional copy to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105

Attn:  Gavin Grover, Esq.

Telecopy: (415) 268-7522

Telephone: (415) 268-7113

 

If to Artal, to:

 

Artal Long Biotech Portfolio LLC

c/o Artal Alternative Treasury Management

19A Rue de la Croix-d’or

Geneva

Switzerland

Attn: Christian Tedeschi, Managing Director

 

With a copy to:

 

Shartsis, Friese & Ginsburg LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94111

Attn: Carolyn Gorman, Esq.

Telecopy: (415) 421-2922

Telephone: (415) 421-6500

 

Any such demand, notice, communication or report shall be deemed to have been
given pursuant to this Agreement when delivered personally, when confirmed if by
facsimile or on the second business day after deposit with a reputable overnight
courier service, as the case may be.

 

4.6                               Severability of this Agreement.  If any
provision of this Agreement or the Notes is determined to be invalid, void or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement or the Notes, and the provision in question shall be
modified so as to be rendered valid and enforceable and the Company and the
Purchasers additionally shall take all such reasonable further actions as are
necessary to give each other the intended benefit of such provision.

 

6

--------------------------------------------------------------------------------


 

4.7                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers as of the date and
year first written above.

 

 

THE COMPANY:

 

 

 

AKSYS, LTD.

 

 

 

 

 

 

 

By:

/s/ William C. Dow

 

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

THE PURCHASERS:

 

 

 

DURUS LIFE SCIENCES MASTER FUND
LTD.

 

 

 

 

 

 

By:

/s/ Leslie L. Lake

 

 

Its:

Director

 

 

 

 

 

ARTAL LONG BIOTECH PORTFOLIO LLC

 

 

 

 

By:

Artal Alternative Treasury Management

 

Its:

Managing Member

 

 

 

 

By:

/s/ Christian Tedeschi

 

 

Its:

Managing Director

 

 

7

--------------------------------------------------------------------------------